DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 15-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuwahara et al. (US 2016/0295315), hereon referred to as Kuwahara.

Regarding claim 16, Kuwahara teaches an earphone (FIG. 6 headphone 20) comprising: 
a speaker unit (FIG. 6 driver unit 210) that includes a diaphragm (para. [0085] the driver unit 210 includes a vibration plate 212); 
(FIG. 6 housing 240) that receives the speaker unit (FIG. 6 illustrates the driver unit 210 disposed within housing 240) therein to form a first space (FIG. 6 front air chamber 225) on one side with respect to the diaphragm (FIG. 6 illustrates the driver unit 210 disposed within housing 240 thereby forming the front chamber 225) and a second space (FIG. 6 rear air chamber 232) on the other side with respect to the diaphragm (FIG. 6 illustrates the driver unit 210 disposed within housing 240 thereby forming the rear chamber 232); 
a first penetration hole portion (FIG. 6 the side of opening 222 that directly contacts the inside of the headphone 20) through which an outer space communicates with the first space (FIG. 6 front air chamber 225) of the housing, that is formed on the housing (para. [0092] the opening 222 spatially connects the inside and the outside of the housing 240); and 
a vent passage forming plate (FIG. 6 front housing 220) that includes a second penetration hole portion (FIG. 6 the side of the opening 222 that directly contacts the outside of headphone 20) having a hole smaller than a hole of the first penetration hole portion (FIG. 6 the hole of the side of the opening 222 that directly contacts the outside of headphone 20 is smaller than the hole of the side of the opening 222 that directly contacts the inside of headphone 20), and is mounted to cover the first penetration hole portion (FIG. 6 the side of opening 222 that directly contacts the inside of the headphone 20) such that the hole of the second penetration hole portion (FIG. 6 the side of the opening 222 that directly contacts the outside of headphone 20) communicates with the hole of the first penetration hole portion (FIG. 6 both sides of the opening 222 are part of the same hole), 
wherein a vent passage (FIG. 6 opening 222) through which the outer space (para. [0092] the outside of the housing 240) communicates with the first space (para. [0092] opening 222 spatially connects the inside, including front chamber 225, and outside of the housing 240), is formed by a first hole space that is an inner space of the hole of the first penetration hole portion ((FIG. 6 the side of opening 222 that directly contacts the inside of the headphone 20) and a second hole space that is an inner space of the hole of the second penetration hole portion (FIG. 6 opening 222 is formed by the side of opening 222 that directly contacts the inside of the headphone 20 and the side of opening 222 that directly contacts the inside of the headphone 20).

Regarding claim 18, Kuwahara teaches the earphone according to claim 16. 
Kuwahara teaches a guide (FIG. 6 the parts of the front housing 220 that connects the front housing 220 to the rear housing 230) that guides the vent passage forming plate (FIG. 6 the front housing 220) to a mounting position (FIG. 6 the parts of the front housing 220 that connects the front housing 220 to the rear housing 230 guides a connection between the front housing 220 and rear housing 230), the guide (FIG. 6 the parts of the front housing 220 that connects the front housing 220 to the rear housing 230) enabling at least visual confirmation of the mounting position (FIG. 6 the parts of the front housing 220 that connects the front housing 220 to the rear housing 230 are visually apparent to a user).

Claims 13 and 15 are rejected for similar reasons as claims 16 and 18 since the earphone taught by Kuwahara includes the vent passage. 


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNY H TRUONG/            Examiner, Art Unit 2653